Utah State Courts - Unable to find requested page



 





Please note that the Utah Courts website uses Javascript. Some functions, such as the navigation menu and email links, may not work without Javascript enabled. Please enable Javascript in your browser.
If you need to contact the courts by email and do not have Javascript enabled, please go to this web page: www.utcourts.gov/email/.



Close X


Utah State Courts


	Previous Page | 
	Utah State Courts Homepage | 
	Font size: 
	A
	A
	A
	


We couldn't find your page...(Also known as "404 Error - The requested page cannot be found")



>> If you clicked a link, send us an email to let us know about it. Include the 404 Error Information in the box below.
>> If there is no error information, copy the URL in your browser and paste it into your email so we'll know what you're looking for.
>> If you typed in the address, please check the spelling of the URL for errors.




404 Error Information



Search the Utah Courts Website: